DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
transfer device/common transfer device (claims 3 and 15), no specific structure was located in the original disclosure
plasma generating mechanism (claim 10), interpreted as a plasma source (paras. 39 and 40) and equivalents thereto
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: substrate holding member in claims 1 and 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter 
As discussed above transfer device/common transfer device invoke interpretations under U.S.C. 112(f). However, all recitations of these features in the specification refer thereto without further specifying a specific structure to perform the function.  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.  In order to expedite examine, any structure capable of the claimed function will be considered readable thereon.
In light of the above, dependent claims are also rejected under U.S.C. 112(a) at least due to their dependency.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 15 limitations transfer device/common transfer device invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claims (and all claims dependent thereon) are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  In order to expedite examine, any structure capable of the claimed function will be considered readable thereon.  In light of the above, dependent claims are also rejected under U.S.C. 112(b) at least due to their dependency.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0000425 to Park et al. in view U.S. Patent No. 5,279,670 to Watanabe.   
Regarding claim 1:  In Figs. 1, 2A and 2B:  Park et al. disclose a substrate processing apparatus capable of performing a predetermined process on a substrate to be processed substantially as claimed and comprising:  a base (Fig. 1, 132, 135, 140); a substrate holding member (110) fixedly provided on the base and configured to hold a plurality of substrates in multiple stages in a vertical direction at predetermined intervals; the substrate holding member including a plurality of shower plates (121) provided so as to respectively face the substrates held by the substrate holding member and configured to supply a processing gas to the substrates existing thereunder in a shower shape, and including at least one support pillar (111) configured to support the shower plates; at least one gas injector (112) 
Regarding providing a plurality of pillars Examiner notes that the courts have ruled the following:  The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
Additionally, in Park, each of the shower plates includes a gas introduction path (portion of 122 connected to 112 at 113 and top portions of 122) configured to introduce the processing gas supplied from the gas injector and extending to a central portion of each of the shower plates corresponding to a central portion of each of the substrates existing under each of the shower plates, a gas diffusion space (middle portion of 122 between gas introduction path and 123) connected to the gas introduction path and having a size substantially corresponding to each of the substrates, and a plurality of discharge holes (123/124) configured to discharge the processing gas in a shower shape from the gas diffusion space to each of the substrates existing under each of the shower plates, the processing gas being guided to the center or the shower plate by the gas introduction path to flow to the gas diffusion space at the center of the shower plate.
While the embodiment of Figs. 1 and 2A-2B does not illustrate an exhaust mechanism, it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic that one could be provided as shown in Fig. 3, wherein the base has an opening portion (401) and an exhaust 
Park et al. fail to disclose the processing gas being guided to the center of the shower plate by the gas introduction path to flow to the gas diffusion space only at the center of the shower plate.
Watanabe et al. discloses an alternate a shower plate configuration where a gas introduction path (Fig. 4, 13) is introduced to a gas diffusion area (43) only at a central portion of a shower plate (44) configuration in order to provide for a higher certainty of heating a treatment gas to a predetermined temperature (see, e.g., Fig. 4 and column 6, rows 5-22).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided each of the shower plates including a gas introduction path for guiding processing gas to the center of the shower plate by flowing through/to the gas diffusion area only at a central portion of the shower plate in Park et al. in order to provide for a higher certainty of heating a treatment gas to a predetermined temperature as taught by Watanabe et al.
Regarding intended uses of the apparatus, processing materials used therein and the articles worked upon thereby, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

With respect to claim 4, the shower plates are provided as part of the substrate holding member, the substrate holding member includes the plates provided in multiple stages in the vertical direction, at least one support pillar configured to support the shower plates and a substrate support portion provided on an upper surface of each of the shower plates and configured to support each of the substrates, and each of the shower plates is configured to discharge the processing gas to each of the substrates supported on the upper surface of each of the shower plates existing thereunder.
Regarding the claimed plurality of pillars, Examiner notes that the courts have ruled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
With respect to claim 5, as is detailed above, at least one of the support pillars is configured as the gas injector.

Claims 2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. and Watanabe et al. as applied to claim 1 and 4-5 above, and further in view of U.S. Patent Pub. No 2006/0225648 to Rasheed et al.
With respect to claim 2, modified Park et al. disclose the apparatus substantially as claimed and as described above.
However, modified Park et al. fail to disclose the exhaust mechanism includes a turbomolecular pump connected to the base via a gate valve and a vacuum pump for rough drawing.
Rasheed et al. disclose the provision of a turbomelocular pump and a complementary vacuum pump connected via a gate valve for exhausting a processing chamber (see, e.g. paras. 45 and 64-70).
The combination of turbomolecular pump, complementary vacuum pump and gate valve allow the processing chamber to be exhausted to a desired degree.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a turbomolecular pump, a complementary vacuum pump and a gate valve in Park et al. in order to exhaust the chamber to a desired degree as taught by Rahseed et al.

With respect to claims 9-10, modified Park et al. disclose the apparatus substantially as claimed and as described above.
However, modified Park et al. fails to disclose a remote plasma source configured to convert the processing gas into plasma is connected to the gas injector, and active species generated by the remote plasma source is supplied to the substrates via the gas injector and the shower plates or a plasma generating mechanism configured to generate plasma in the processing chamber.
Rasheed et al. disclose the provision of a remote plasma source (650) and/or a plasma generating mechanism (680A) for the purpose providing plasma for substrate processing and/or cleaning residues from chamber components (see, e.g., paras. 41, 46-50, 56).
Thus, it would have been obvious to one of ordinary skill in the art to have provided a remote plasma source and/or a plasma generating mechanism connected to the chamber in general and/or the gas injector of modified Park et al. in order to provide plasma for substrate processing and/or cleaning residues from chamber components as taught by Rasheed et al.
Examiner also notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In particular Examiner also notes that movement of the processing container and or the plasma generating mechanism is considered intended use.  Also, if particular structure or configuration was claimed which required them to be physically connected this would be considered a rearrangement of parts, wherein the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. and Watanabe et al. as applied to claim 1 and 4-5 above, and further in view of U.S. Patent Pub. No 2004/0022528 to Yoo et al.
Modified Park et al. disclose the apparatus substantially as claimed and as described above.
However, modified Park et al. fails to disclose a transfer device configured to transfer substrates to and from the substrate holding member, wherein the processing container and the heater are configured to integrally move up and down between a processing position where the processing container and the base are brought into close contact with each other to define the processing chamber and a retracted position above the substrate holding member, and wherein predetermined substrate processing is performed when the processing container and the heater are located in the processing 
In a similar type of apparatus, Yoo et al. disclose a transfer device (Fig. 7, 706) configured to transfer substrates to and from a substrate holding member, wherein a processing container and the heater are configured to integrally move up and down between a processing position where the processing container and the base are brought into close contact with each other to define the processing chamber and a retracted position above the substrate holding member (see, e.g., paras. 55-59), and wherein predetermined substrate processing is performed when the processing container and the heater are located in the processing position, and the substrates are transferred to and from the substrate holding member when the processing container and the heater are located in the retracted position.  The up and down movement of the processing container and heater and the transfer device are provided for the purposes of accessing a substrate loading position and for substrate loading, respectively.  
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided up and down movement of the processing container and heater and the transfer device in modified Park et al. in order to access a substrate loading position and for substrate loading, respectively, as taught by Yoo et al.  

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. and Watanabe et al. in view of U.S. Patent Pub. No 2004/0022528 to Yoo et al.
See teachings of Park et al. and Yoo et al. applied above.  The claims include similar recitations and are therefore rejected similarly.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. and Watanabe et al. in view of Yoo et al. as applied to claims 15-16, and further in view of U.S. Patent Pub. No 2006/0225648 to Rasheed et al.
See teachings of Park et al., Yoo et al. and Rasheed et al. applied above.  The claims include similar recitations and are therefore rejected similarly.

Response to Arguments
Applicant’s arguments with respect to prior art applied to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding interpretation of claim 3 and 15 limitations transfer device/common transfer device under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant is reminded of proper responses below.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2011238832 discloses a substrate holding member comprising a plurality of shower plates and a plurality of support pillars.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716